Citation Nr: 0012779	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left hip dislocation, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left medial femoral condoyle.

3.  Entitlement to an increased rating for sclerosis of the 
left os calcis, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1980.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the veteran's 
claims for increased evaluations for his service-connected 
residuals of a left hip dislocation, residuals of a fracture 
of the left medial femoral condoyle, and sclerosis of the 
left os calcis.  Therefore, the disposition of these claims 
will be held in abeyance pending further development by the 
RO, as requested below. 


REMAND

Background

Initially, the Board finds that the veteran's claims for 
increased ratings for residuals of a left hip dislocation, 
residuals of a fracture of the left medial femoral condoyle, 
and sclerosis of the left os calcis are well grounded, as 
they are capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on the 
veteran's assertion that such disabilities have increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
If a claim is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim (38 U.S.C.A. 
§ 5107(b)) which includes a thorough VA examination.  Hyder 
v. Derwinski, 1 Vet. App. 221 (1991).

Historically, a February 1981 rating decision granted service 
connection for residuals of a left hip dislocation, and 
assigned a 10 percent evaluation, residuals of a fracture of 
the left medial femoral condoyle, and assigned a 
noncompensable evaluation, and minimal sclerosis of the left 
os calcis, and assigned a noncompensable evaluation.  That 
decision was based on service medical records reflecting that 
the veteran sustained a posterior dislocation of his left 
hip, an osteochondral fracture of the left medial femoral 
condoyle, and superficial cuts and abrasions of the left 
anterior tibia and knee following a jeep accident in December 
1978, and an August 1980 VA examination report showing 
residuals from this accident.

On VA orthopedic examination in June 1982, the veteran 
complained of left hip pain, and tenderness at the bottom of 
his left foot.  He explained that he experienced left hip 
pain when exercising or jogging, and reported left heel pain 
when he wore shoes without adequate padding.  A physical 
examination revealed pain on motion of the left hip.  
Adduction was to 150 degrees, abduction was to 20 degrees, 
external rotation was to 30 degrees, and internal rotation 
was to 30 degrees.  Range of motion of the left lower 
extremity was from 0 to 90 degrees.  There was no obvious 
deformity of the left leg, and no shortening of the 
extremity.  An examination of the left foot showed a full 
range of motion, and no abnormalities.  An X-ray study 
revealed degenerative joint disease of both hips, slightly 
more on the left.  The diagnostic impression was status post 
left hip dislocation, and contusion to the left heel.  The 
examiner commented that the veteran was developing signs of 
early degenerative arthritis of the left hip, and recommended 
that he limit activity and take aspirin daily.

The following month, the RO continued the 10 percent 
evaluation of the veteran's service-connected residuals of a 
left hip dislocation.

In June 1997 correspondence, the veteran sought increased 
evaluations for his service-connected residuals of a left hip 
dislocation, residuals of a fracture of the left medial 
femoral condoyle, and sclerosis of the left os calcis.  He 
reported experiencing constant, severe pain in the left lower 
extremity, and indicated that his left foot was very 
sensitive to pressure.  He further noted a limited range of 
motion in "all the joints of [his] leg."  

During an August 1997 VA examination, the veteran complained 
of pain in the left hip, knee, and foot.  He reported that 
the pain had increased in severity, and radiated down his 
left femur with walking.  A physical examination revealed no 
objective evidence of pain in the left hip with walking.  
While the veteran could only obtain an angle of approximately 
45 degrees when lying on the examination table and moving his 
left hip upward, he was able to sit on the table with his 
left hip flexed to 90 degrees.  Although he was unable to 
extend his left hip more than 170 degrees, he could walk with 
the hip in total extension.  An examination of the left knee 
revealed no scraping or crepitance with movement of the lower 
leg, and no swelling or deformity was noted.  The veteran was 
able to flex his left knee to approximately 100 degrees, and 
could flex "at least 100 degrees" when sitting in a chair.  
Extension of the left knee was to approximately 165 degrees, 
and the veteran was able to extend it to 180 degrees when 
walking.  Flexion of the left ankle was to approximately 30 
degrees, and extension was to approximately 90 degrees.  
Posture, appearance, and function of the ankle were normal, 
and no deformity was noted.  The veteran's gait was normal, 
and no vascular or skin changes were noted in the left foot.  
X-rays of the pelvis, hips, and feet were normal.  The 
diagnostic assessment was left hip, knee, and foot pain 
following a jeep accident in 1978, etiology unknown.

A November 1997 rating decision continued the 10 percent 
evaluation of the veteran's residuals of a left hip 
dislocation, and the noncompensable evaluations of his 
residuals of a fracture of the left medial femoral condoyle, 
and sclerosis of the left os calcis.

The veteran filed a notice of disagreement (NOD) with this 
decision in February 1998, and submitted a substantive appeal 
(Form 9) in May 1998, perfecting his appeal.  In the Form 9, 
the veteran maintained that increased evaluations were 
warranted for his service-connected disabilities, and 
asserted that the RO failed to consider his "continual pain 
from the head of [his] femur to the tips of [his] toes," and 
residual scars from the December 1978 jeep accident.

June 1998 VA outpatient records show treatment for pain 
radiating from the veteran's buttock to his left foot, and 
for a painful heel.  Sciatica, patellofemoral pain, and 
fasciitis were diagnosed.

On VA examination in June 1998, the veteran gave a 20-year 
history of "excruciating pain in his left leg extending from 
the small part of his back and left hip," and explained that 
the pain radiated into his buttocks, left femur, and toes.  
He reported a loss of flexion, extension, and normal 
ambulating function.  The veteran related that his left knee 
pain had increased in severity, and range of motion of the 
knee had decreased.  He reported feeling "sand" in the left 
knee joint, and described a "popping sensation" in the left 
hip and knee.  He noted tremendous pain in the bottom of his 
feet and toe joints, and reported a decreased range of motion 
in his left foot.  He explained that his entire left leg 
"hurt from the top to the bottom," and that his mobility 
was reduced by pain while ambulating.  The veteran reported 
pain, weakness, stiffness, inflammation, instability, locking 
sensations, and abnormal motion of the left lower extremity.  
He provided a history of one to three flare-ups of the left 
knee and hip per day, and explained that the flare-ups were 
exacerbated by cold weather, walking, sitting, and standing.  
He reported that he was unable to climb stairs, and could not 
perform activities involving walking. 

A physical examination revealed that the veteran's leg length 
from the anterior superior iliac spine to the medial 
malleolus was 97 centimeters (cm) on the right, and 99 cm on 
the left.  He walked with an abnormal gait, favoring the left 
leg.  An examination of the feet revealed callosities on the 
plantar aspects of both feet with an unusual shoe wear 
pattern in the calcaneal area.  The report notes limited 
function on standing and walking due to left hip pain.  
Tenderness of the left hip was noted on palpation.  There was 
no evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, abnormal angulation, false motion, loose 
motion, malunion, nonunion, or intra-articular involvement.  
No instability or weakness was noted.  Range of motion of the 
left hip using a goniometer revealed extension to 30 degrees 
with pain, external rotation to 30 degrees with pain, 
internal rotation to 30 degrees with pain, and abduction to 
20 degrees with pain at 15 degrees.  An X-ray study of the 
hip was normal.  The diagnostic impression was status post 
left hip dislocation, status post fracture of the medial 
femoral condoyle, and minimal sclerosis of the os calcis.

The examiner commented that the veteran's left hip was 
limited by pain, fatigue, and lack of endurance.  He opined 
that pain had a "major functional impact," and explained 
that the veteran was limited in walking, standing, crawling, 
and crouching.  The physician concluded that the veteran's 
employment as a car salesman was impaired due to the frequent 
walking and standing required by the job.

July 1998 VA X-ray reports note that the veteran's pelvis, 
left knee and feet were normal.

In April 1999, the RO granted a 10 percent evaluation for the 
veteran's service-connected sclerosis of the left os calcis, 
continued the 10 percent evaluation for residuals of a left 
hip dislocation, and continued the noncompensable evaluation 
for residuals of a fracture of the left medial femoral 
condoyle.

During a May 1999 VA examination, the veteran reported 
increased pain and decreased mobility in the left lower 
extremity over the years.  He explained that the pain 
radiated from his back to his buttocks and posterior thigh.  
He reported occasional swelling, locking and instability of 
the left knee.  The veteran described stiffness in his left 
ankle, and indicated that he experienced pain in the plantar 
aspect of his heel, and the ball of his left foot under the 
metatarsal heads.  He denied muscular pain in the 
anterolateral aspect of the left tibial area.  He reported 
experiencing left knee flare-ups one to three times per day, 
which lasted approximately two minutes.  The veteran stated 
that he could no longer ski, bike, golf or jog, and indicated 
that other activities caused pain and required extra effort.

On physical examination, the veteran was able to walk without 
the use of a cane, and could walk on his toes and heels.  
Straight leg raising was negative in both sitting and supine 
positions.  A full range of motion of the left hip was noted, 
with flexion to 125 degrees, extension to 30 degrees, 
external rotation to 60 degrees, internal rotation to 40 
degrees, abduction to 45 degrees, and adduction to 25 
degrees.  There was no evidence of tenderness, instability or 
deformity.  

An examination of the left knee revealed very mild scars 
anteriorly, superior to the patella.  There was 1+ 
patellofemoral tenderness, but no other tenderness was noted.  
Range of motion of the left knee was from 0 to 140 degrees.  
There was no evidence of deformity of the patella, and no 
instability, swelling, or effusion was noted.  The veteran 
reported tenderness of the anterior left tibia at the mid-
tibial area.  

There was no swelling, instability, or tenderness of the left 
ankle.  Dorsiflexion was to 20 degrees, plantar flexion was 
to 45 degrees, eversion was to 20 degrees, and inversion was 
to 30 degrees.  A full range of motion was noted in all 
joints in the left foot.  The veteran reported tenderness at 
the metatarsal heads, and plantar facial insertion of the 
calcaneus.  

A neurological examination of the left lower extremity was 
normal.  Motor strength was 5/5, and reflexes were 2+ 
bilaterally.  X-rays of the left hip, femur, and foot were 
normal. 

The final assessment was status post closed reduction of a 
left hip dislocation in 1978 with excellent clinical results, 
status post left medial femoral condoyle fracture, now with 
patellofemoral pain syndrome, no evidence of objective 
findings on examination to corroborate complaints of left 
tibial pain, and left foot plantar fasciitis.

After reviewing the claims folder, the examiner commented 
that the veteran currently demonstrated a full range of 
motion of the left hip, and opined that any decreased range 
of motion reported would "be based only on the veteran's 
voluntary limitation of motion."  The physician noted that 
the veteran engaged in voluntary limitation of motion on VA 
examination in August 1997, indicating that he would only 
actively flex his left hip to 45 degree, but easily flexed 
the hip to 90 degrees while sitting on the examination table.  
Based on the current examination and X-ray findings, he 
concluded that the veteran experienced no functional loss due 
to pain, weakened movement, excessive fatigability, or 
incoordination.  He related that, "at most," the veteran 
had mild patellar chondromalacia of the left knee.  He found 
that while this disability "could affect sporting activities 
such that vigorous racquet sports or running would not be 
recommended," it had not affected his work activity.  He 
noted that the veteran should avoid employment requiring 
lifting more than 100 pounds, repetitive squatting, and 
standing or walking on uneven ground.

In July 1999, the RO continued the 10 percent evaluation of 
the veteran's service-connected residuals of a left hip 
dislocation, the noncompensable evaluation of the veteran's 
residuals of a fracture of the left medial femoral condoyle, 
and the 10 percent evaluation of sclerosis of the left os 
calcis.

During a February 2000 video conference hearing, the veteran 
testified that he experienced increased pain in his left hip, 
knee, ankle, foot and toes, and decreased mobility.  
Transcript (T.) at 3-4.  He reported receiving treatment for 
sciatica and arthritis of the left hip and knee from the VA 
Medical Center (VAMC) over the previous 10 years, and 
indicated that degenerative joint disease of the left hip and 
knee was recently diagnosed.  T. at 6-7 and 14.  The veteran 
described left foot pain, as well as a painful, tender 
sensation at the bottom of his heel, which felt like a 
foreign body.  T. at 13-15.  He reported pain radiating from 
the lower part of his spine to his left knee, and explained 
that his physicians were unaware of the etiology of the 
sciatica.  T. at 15.  The veteran further noted that his 
private physician related avascular necrosis of the left hip 
to his service-connected disability.  T. at 20.

The veteran testified that he was unable to fulfill his 
childhood dream of working as a plumber due to his service-
connected disabilities, and explained that his current 
employment as a car salesman allowed him change his body 
position to feel comfortable.  T. at 11-12.  He reported that 
he worked 40 hours a week, and spent a fair amount of time on 
his feet.  T. at 12-13.  The veteran explained that he 
experienced pain and fatigue in his left lower extremity at 
the end of each day.  T. at 12.  He stated that he used a 
knee brace and shoe inserts, but denied using a cane or 
crutch.  T. at 13. 

Analysis

The Board notes that the veteran has maintained that the VA 
examinations of record do not adequately reflect the severity 
of his service connected disabilities.  The RO, however, has 
requested multiple examinations and the findings and opinions 
on those examinations have addressed the question of whether 
the subjective complaints of functional impairment due to 
pain are adequately supported by objective findings.  If this 
were the only matter raised by the claimant, the Board would 
not find further development is required.  The record 
discloses, however, that the veteran testified before the 
Board that degenerative joint disease of the left hip and 
knee was recently diagnosed.  He further indicated that his 
private physician related current avascular necrosis of the 
left hip to his service-connected disability.  These are 
effectively inferred claims to expand the grant of service 
connection to include additional disabilities that would have 
rating implications.  There are also indications in the 
record of the potential existence of additional post service 
treatment records that may also contain findings and history 
pertinent to the veteran's claims.  The Board notes that 
these records may be highly relevant to the disposition of 
the veteran's claims, both for the purpose of establishing 
key facts and for purposes of evaluating the probative value 
of the veteran's evidentiary assertions.  

The veteran's statements essentially place VA on notice that 
relevant evidence that support his claims may exist or could 
be obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues of 
entitlement to increased evaluations for the veteran's 
service-connected residuals of a left hip dislocation, 
residuals of a fracture of the left medial femoral condoyle, 
and sclerosis of the left os calcis pending a remand of the 
case to the RO for further development as follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
disabilities of the left lower extremity 
that are not currently a part of the 
record.  In particular, the RO's 
attention is directed to the veteran's 
statements regarding recent treatment for 
degenerative joint disease of the left 
hip and knee, and avascular necrosis of 
the left hip.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

3.  After reviewing any newly obtained 
evidence, the RO should determine whether 
an additional VA examination is warranted 
to ascertaining the extent of severity of 
all service-connected pathology related 
to the veteran's left lower extremity.  
If so, an examination by the appropriate 
physician should be scheduled, and all 
necessary special studies or tests should 
be accomplished.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that all reasonable steps have 
been taken to secure any outstanding 
medical records identified by the 
veteran.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issues of 
entitlement to increased evaluations for 
residuals of a left hip dislocation, 
residuals of a fracture of the left 
medial femoral condoyle, and sclerosis of 
the left os calcis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



